ORDER
PER CURIAM.
Appellants’ suggestion for rehearing en banc has been circulated to the full court. The taking of a vote thereon was requested. Thereafter, a majority of the judges of the court in regular active service voted in favor of the suggestion. Accordingly, it is
ORDERED, by the Court en banc, that appellants’ suggestion for rehearing en banc is granted, and it is
FURTHER ORDERED, by the Court en banc, that the judgment, the opinion of the Court and the dissenting opinion, all filed *322on April 7, 1987, 815 F.2d 1527, be, and the same hereby are, vacated.
A future order of the court will govern further proceedings herein.